NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-1688
                                      ____________

                           RICHARD MAX CRAWFORD, III,
                                     Appellant

                                             v.

                         STATE OF PENNSYLVANIA;
           SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
                       SUPERINTENDENT CRESSON SCI
                               ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (W.D. Pa. No. 3-13-cv-00143)
                       District Judge: Honorable Kim R. Gibson
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 26, 2017

               Before: HARDIMAN, ROTH, and FISHER, Circuit Judges.

                          (Opinion Filed: November 15, 2017)
                                    ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge.

       In 2006, a Bedford County, Pennsylvania jury convicted Richard Max Crawford

III of several sex crimes. Crawford now seeks federal habeas review of his convictions.

The District Court declined to grant relief, and we will affirm.

                                             I

                                             A

       Beginning around March 1992, Crawford began sexually abusing his live-in

girlfriend’s daughter, J.M. Crawford was twenty-four years old at the time, while J.M.

was just seven. The abuse continued for another five years, ending when J.M. reached

age twelve. J.M. did not disclose the abuse until 2004, when she informed her mother

and a Pennsylvania state trooper.

       Crawford was subsequently arrested and charged with 504 counts of various

sexual offenses. Prior to trial, the Court of Common Pleas of Bedford County granted

Crawford’s motion for a bill of particulars. The Commonwealth filed the bill, which set

out the factual bases for each count. At the same time, the Commonwealth conceded

that, because J.M. was unable remember specific dates on which the abuse occurred, it

could not give a specific date and time for the bulk of the charges.

       On December 22, 2006, the jury found Crawford guilty of 392 of the counts

charged, and he later received a sentence of twenty-five to fifty years’ imprisonment.

The Pennsylvania Superior Court affirmed the convictions and sentence, rejecting, inter

                                             2
alia, Crawford’s argument that the bill of particulars was so vague and imprecise as to

deny him adequate notice of the offenses for which he was charged.1 The Pennsylvania

Supreme Court declined Crawford’s petition for discretionary review.2 His efforts to

obtain post-conviction relief in the Pennsylvania courts were likewise unsuccessful.3

                                              B

         In July 2013, Crawford applied to the United States District Court for the Western

District of Pennsylvania for a writ of habeas corpus. Relevant here, Crawford argued that

the Commonwealth violated due process and the Sixth Amendment by charging him with

numerous, undifferentiated counts of the same offenses, rather than separate, specific,

and identifiable incidents of child sexual abuse. The magistrate judge recommended that

the writ be denied, and that a certificate of appealability (COA) issue with regard to

Crawford’s due process and Sixth Amendment challenge. The District Court adopted the

Magistrate Judge’s recommendation as to the denial of relief, but declined to grant a

COA. This Court then granted a COA along the lines recommended by the Magistrate

Judge.

                                              II




         1
        Commonwealth v. Crawford, 981 A.2d 309 (Pa. Super. 2009) (unpublished
opinion).
      2
        Commonwealth v. Crawford, 985 A.2d 970 (Pa. 2009).
      3
        Commonwealth v. Crawford, 55 A.3d 131 (Pa. Super. 2012) (unpublished
opinion), appeal denied, 69 A.3d 599 (Pa. 2013).
                                           3
       The District Court had jurisdiction under 28 U.S.C. § 2254. We have jurisdiction

under 28 U.S.C. §§ 1291 and 2253. Our review is plenary.4 Under the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), Crawford is eligible for federal habeas

relief if the Pennsylvania Superior Court’s ruling on direct appeal was “contrary to, or

involved an unreasonable application of, clearly established federal law, as determined by

the Supreme Court of the United States . . . .”5 “In order for a state court’s decision to be

an unreasonable application of [the Supreme] Court’s case law, the ruling must be

objectively unreasonable, not merely wrong; even clear error will not suffice.”6

                                               III

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

shall enjoy the right . . . to be informed of the nature and cause of the accusation . . . .”

“No principle of procedural due process is more clearly established than that notice of the

specific charge, and a chance to be heard in a trial of the issues raised by that charge, if

desired, are among the constitutional rights of every accused in a criminal proceeding in

all courts, state or federal.”7 To meet this constitutional requirement, a charging



       4
         Washington v. Sec’y Pa. Dep’t of Corr., 801 F.3d 160, 164 (3d Cir. 2015).
       5
         28 U.S.C. § 2254(d)(1).
       6
         Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per curiam) (internal
quotation marks omitted).
       7
         Cole v. Arkansas, 333 U.S. 196, 201 (1948); see also In re Oliver, 333 U.S. 257,
273 (1948) (“A person’s right to reasonable notice of a charge against him, and an
opportunity to be heard in his defense—a right to his day in court—are basic in our
system of jurisprudence . . . .”).
                                             4
document must: “first, contain[] the elements of the offense charged and fairly inform[] a

defendant of the charge against which he must defend, and, second, enable[] him to plead

an acquittal or conviction in bar of future prosecutions for the same offense.”8

       In support of his due process and Sixth Amendment claim, Crawford asks us to

follow the Sixth Circuit’s decision in Valentine v. Konteh.9 In that case, the Sixth Circuit

held that the Ohio Court of Appeals’ affirmance of 35 counts of child sexual abuse was

an unreasonable application of clearly established federal law because the indictment at

issue “failed to apprise the defendant of what occurrences formed the bases of the

criminal charges he faced.”10

       In relying on Valentine, Crawford invites us to exceed our discretionary bounds.

The question before us is not whether we find the reasoning of Valentine to be attractive

or persuasive, but rather whether the Pennsylvania Superior Court’s decision was an

unreasonable application of clearly established federal law as determined by the Supreme

Court of the United States. In making this determination, we are forbidden from adopting

a “specific legal rule” that “refine[s] or sharpen[s] a general principle of Supreme Court




       8
         Hamling v. United States, 418 U.S. 87, 117 (1974); see also United States v.
Resendiz-Ponce, 549 U.S. 102, 108 (2007); Russell v. United States, 369 U.S. 749, 763-
65 (1962).
       9
         395 F.3d 626 (6th Cir. 2005).
       10
          Id. at 634; see id. (“[States] do not have the power to prosecute one for a pattern
of abuse through simply charging a defendant with the same basic offense many times
over.”).
                                                5
jurisprudence.”11 To be sure, AEDPA permits us to “apply the rationales of Supreme

Court decisions to new and different facts and circumstances as long as the new facts and

circumstances are substantially the same that were in the mind of the Supreme Court

when it laid down the rule.”12 But what we may not “widen the scope of or . . . enlarge

Supreme Court rules.”13 We must take the law as it is, and we cannot say that the

decision of the Pennsylvania Superior Court was an unreasonable application of that law.

      The Supreme Court precedent in this area is very general and lacks a specific

application to the problems encountered in prosecutions of child sexual abuse. “Perhaps

the logical next step from” the Supreme Court’s decisions would be to hold that due

process and the Sixth Amendment require a more particularized charging document in a

case like this one; but then again “perhaps not.”14 AEPDA therefore requires that we

defer to the reasoned judgment of the Pennsylvania Superior Court.

                                     *      *      *

      The judgment of the District Court will be affirmed.




      11
         Lopez v. Smith, 135 S. Ct. 1, 4 (2014).
      12
         Washington, 801 F.3d at 170 (alterations and internal quotation marks omitted).
      13
         Id.
      14
         White v. Woodall, 134 S. Ct. 1697, 1707 (2014).
                                             6